DETAILED ACTION

Terminal Disclaimer
		The terminal disclaimer(s) filed on 26 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of the full statutory term of the patent(s) granted on U.S. patent(s) 10,135,825 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Tom Lane on 22 January 2021.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

CLAIM 1: 
A processor device for protecting supervisor mode information comprising: 
a plurality of supervisor information storage locations to store supervisor information; 
instruction hardware to receive a plurality of supervisor mode information access instructions, wherein each instruction of the plurality of supervisor mode information access instructions is to access a different one of the plurality of supervisor information storage locations specified by a destination operand of the each instruction; 
supervisor mode information access instructions is executable; 
execution hardware to execute the plurality of supervisor mode information access instructions; and 
control logic to prevent execution of each of the plurality of supervisor mode information access instructions  if a current privilege level is less privileged than the privilege level specified by the corresponding value.  

CLAIM 10: 
A method for protecting supervisor mode information comprising: 
storing, in one of a plurality of supervisor protection storage locations, a value to specify a privilege level from which an instruction to access a supervisor information storage location is executable, wherein the instruction is one of a plurality of supervisor mode information access instructions, each instruction of the plurality of supervisor mode information access instructions to access a different one of a plurality of supervisor information storage locations specified by a destination operand of the each instruction; 
receiving the supervisor mode information access instruction to access the supervisor information storage location; 
determining, based on the value, whether the supervisor mode information access instruction is executable at a current privilege level; and 
preventing execution of the supervisor mode information access instruction in response to determining that the instruction is not executable at the current privilege level.  

CLAIM 19: 

A system for protecting supervisor mode information comprising: 
a system memory in which to store supervisor code, the supervisor code to operate in a supervisor mode; and 
a processor device including a plurality of supervisor information storage locations to store supervisor information; 
instruction hardware to receive a plurality of supervisor mode information access instructions, wherein each instruction of the supervisor mode information access instructions is to access a different one of the plurality of supervisor information storage locations specified by a destination operand of the each instruction; 
a plurality of supervisor protection storage locations, wherein each location is to store a value to specify a privilege level from which a corresponding one of the supervisor mode information access instructions is executable; 
execution hardware to execute the plurality of supervisor mode information access instructions; and 
control logic to prevent execution of each of the plurality of supervisor mode information access instructions  if a current privilege level is less privileged than the privilege level specified by the corresponding value.  



Allow Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1 10 & 19 (& associated dependent claims).

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, applicant’s claim amendments and arguments filed on 11/09/2020 and Examiner’s Amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).



Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        (No. #2125 - 2021)